         Case 1:17-cv-07572-ALC Document 107 Filed 04/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY,

                       Plaintiff,                              No. 1:17-cv-07572-ALC
        v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, U.S. CUSTOMS AND BORDER
 PROTECTION, U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT, U.S.
 CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. DEPARTMENT OF
 JUSTICE, and U.S. DEPARTMENT OF
 STATE,

                       Defendants.


                       NOTICE OF ERRATA AND CORRECTIONS


       PLEASE TAKE NOTICE THAT Plaintiff, the Knight First Amendment Institute at

Columbia University (the “Knight Institute”), hereby informs the Court of errata identified in its

Memorandum of Law in Support of Cross-Motion for Summary Judgment, and in Opposition to

Defendants’ Motion for Summary Judgment (“Memorandum”), ECF No. 105; Declaration of

Carrie DeCell in Support of Plaintiff’s Cross-Motion for Summary Judgment (“Declaration”), ECF

No. 106; and Exhibit B to the Declaration (“Exhibit B”), ECF No. 106-2, electronically filed on

April 15, 2019.

       The Memorandum, Declaration, and Exhibit B reference a record initially released by

Defendant Immigration and Customs Enforcement (“ICE”) on March 7, 2018, titled “Meeting

Minutes for Homeland Security Investigations Law Division (HSILD) All-Hands Meeting on Aug.




                                                1
         Case 1:17-cv-07572-ALC Document 107 Filed 04/16/19 Page 2 of 2



17, 2017” (2018-ICAP-00118, at 281–87). See Memorandum, at 8 n.7, 12; Declaration ¶ 17;

Exhibit B, at 1–8. The Knight Institute challenged this record pursuant to FOIA Exemption 5, 5

U.S.C. § 552(b)(5). By email on March 22, 2019, however, Defendants’ Counsel had sent the

Knight Institute a supplemental release of this record with fewer Exemption 5 redactions. Because

the Knight Institute’s filings were based on the initial release of this particular record, and in light

of ICE’s supplemental release, the Knight Institute withdraws its challenge to the Exemption 5

withholdings in this specific record.

        ECF Nos. 105 and 106 are hereby withdrawn. The Knight Institute is concurrently filing a

corrected Memorandum and Declaration with accompanying exhibits, which correct this oversight

and acknowledge ICE’s supplemental release, making no other changes. The Knight Institute

anticipates that the corrected Memorandum and Declaration will be filed as ECF Nos. 108 and

109, respectively.

        The Knight Institute has informed Defendants’ Counsel of its intent to file this notice along

with the corrected Memorandum and Declaration.


 Dated: April 16, 2019                                 Respectfully submitted,

 /s/ Carrie DeCell                                     /s/ Megan Graham

 Carrie DeCell (CD-0731)                               Megan Graham (pro hac vice)
 Jameel Jaffer (JJ-4653)                               Catherine Crump (CC-4067)
 Alex Abdo (AA-0527)                                   Samuelson Law, Technology & Public Policy
 Adi Kamdar (pro hac vice)                                Clinic
 Knight First Amendment Institute                      U.C. Berkeley School of Law
     at Columbia University                            354 Boalt Hall
 475 Riverside Drive, Suite 302                        Berkeley, CA 94720-7200
 New York, NY 10115                                    mgraham@clinical.law.berkeley.edu
 carrie.decell@knightcolumbia.org                      (510) 664-4381
 (646) 745-8500
                                                       Counsel for Plaintiff
 Counsel for Plaintiff




                                                   2
